Title: To Thomas Jefferson from Albert Gallatin, 30 January 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            [30 Jan. 1807]
                            
                        
                        There is no actual incompatibility between either the office of Register or Receiver and that of Judge. It
                            has, however, been always avoided when other proper persons could be obtained. The necessary absence on courts, at a great
                            distance, is a powerful objection. We have at present no such union any where. The Register must be always ready to sign
                            certificates for land; the Receiver to receive & receipt for the money: The signature of a clerk will not be received
                            & will not entitle the party to a patent. I think however that of the two it would be best to unite the Judgeship &
                            Receivership.
                        If Mr. Clarke is candidate, his services deserve the preference for either. If he is not I would give the
                            Receivership to Taylor & the Registership to Ridgely, or the Registership to Gwathney & the Receivership to Ridgely:
                            but I would not give the two offices to Taylor & Gwathney—first because they are intimately connected & the two
                            offices are intended & operate as a complete check one on the other—2dly because Gwathney has little or no claim; and
                            Ridgely both from character & revolutionary services has the best pretensions. Into his character I have enquired & it is excellent.
                        
                            A. G
                        
                        
                            Appointments not yet necessary for the law is not passed
                        
                    